DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
It is noted that the most rejection was mailed October 2, 2019, and was in response to the reply (Request for Continued Examination) filed August 28, 2018 and amendments presented therein.  That said, since the October 2, 2019 Office Action/rejection, there have been three different sets of claims filed:  (i) a first set of claims filed April 2, 2020, which amended claims 1-4, 6, 8-11, 14, and 19-21; (ii) a second set of claims filed April 15, 2020, which did not amend any existing claims, but which added new claims 22-25; and (iii) a third set of claims filed December 21, 2020, which amended claims 1, 4, and 14.  
Claims 9 and 19 as amended in the April 2, 2020 amendment, and claim 24, as newly presented in the amendment filed April 15, 2020, are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  as noted in detail in the election of species requirement mailed July 20, 2020 (and as acknowledged in Applicant’s claim 9 was amended in the April 2, 2020 response to recite “wherein the debris shield includes a cutting tool access opening through the debris shield, the cutting tool access opening being contiguous with a side edge of the debris shield and having a slotted side opening”.  Similarly, claim 19 was amended in the April 2, 2020 response to recite “a debris control enclosure…comprising: …a cutting tool access opening therethrough, the cutting tool access opening being contiguous with the side edge of the enclosure and having a slotted side opening”.  Similarly, new claim 24 added in the April 15, 2020 amendment recites “wherein the debris shield further comprises a slot formed between the upper and lower faces and the first and second side portions and extending and opening laterally from the access opening”.  It is noted that thus, due to at least the presence of the aforementioned limitations, these claims do not read on elected species A, but rather, read on non-elected species B.
Since applicant has received an action on the merits for the originally presented invention (i.e. species A re the debris shield, as described in detail in the election of species requirement mailed 7/20/2020), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9, 19, and 24 are withdrawn from consideration as being directed to a non-elected invention (i.e., non-elected debris shield second species, species B, described in detail in the election of species requirement mailed July 20, 2020).  See 37 CFR 1.142(b) and MPEP § 821.03.
Additionally, regarding the various species of mounting assemblies for mounting the enclosure/shield to the cutting machine, Applicant’s election of Species (1), a first species of 
As noted in the reply filed December 21, 2020, Species (1) is encompassed by claims 1-10, 12-21, and 25.  That said, claims 11 and 22-24 are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species re the mounting assembly, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.
Comment on Claim Language
It is noted that claim 1 now recites (lines 10-12) “a vacuum opening in said enclosure, the vacuum opening having an axis extending through the upper and lower faces, nonparallel with the surface of the work material during operation of the cutting machine”.  It is noted that while the specification as originally filed does not explicitly teach this limitation, the disclosed vacuum opening 32 is three-dimensional (see Figure 3, for example), and thus, an infinite number of axes extending in an infinite number of directions pass therethrough.  Thus, it is considered to be inherent that the vacuum opening has “an” axis that passes through the upper and lower faces of the enclosure, which axis is nonparallel with the surface of the work material 13 during operation of the cutting machine, i.e., any one of an infinite number of axes that pass through the opening, that pass through the upper and lower faces, and that are nonparallel with the surface of the work material 13 during operation of the cutting machine.  
For example, see the side view of the three-dimensional object depicted below (similar to a simplified YZ view of 28 and 13, not showing the other portions attached to 28, and not 

[AltContent: textbox (Upper surface)][AltContent: arrow]
[AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: rect]
[AltContent: textbox (axis)][AltContent: arrow]
[AltContent: textbox (“the” surface of the work material)][AltContent: arrow]
[AltContent: arrow][AltContent: ]
[AltContent: connector][AltContent: textbox (Lower surface)]
[AltContent: textbox (opening)]
[AltContent: connector]

Furthermore, it is noted that claim 1 now recites “wherein the depth adjuster comprises at least one rail attachable to the carriage, the at least one rail comprising an elongated engagement portion having a length, an axis that is substantially perpendicular with the surface of the work material during operation…”  While it is noted that the specification as originally filed does not provide explicit support for the limitation regarding the at least one rail having an elongated engagement portion that has an axis that is oriented as claimed, it is noted that given the breadth of the term “an axis”, support is considered to be inherent.  In particular, it is noted that the rails 38 are three-dimensional objects, and as such, have an infinite number of axes that pass therethrough, including an infinite number of axes that are “substantially perpendicular” to a claim 4. 
It is noted that claim 6 utilizes the term “lightly in contact” (in the limitation “wherein the debris shield and brush are sized, shaped and mutually positioned such that the depth of the enclosure can be adjusted to position the brush lightly in contact with the work material such that when the enclosure moves along the work material, the brush maintains the debris under the debris shield”).  It is noted that the term “lightly” is a relative term or term of degree.  However, it is noted that claims containing this limitation are not being rejected under 35 USC 112(b) (at least not for a lack of clarity re this particular limitation), given that claim 6 itself, as well as at least page 8, lines 4-15 of the present specification, provides a standard for determining the requisite degree, and accordingly, this limitation has been interpreted by Examiner to mean the following:  a degree of contact such that as the enclosure moves along the work material, the brush maintains the debris under the shield (claim 6 itself and page 8, lines 4-12), and a degree of contact such that the contact of the brush with the workpiece does not interfere with movement of the enclosure (page 8, lines 13-15).
It is noted that claim 7
In the amendment filed April 2, 2020, it is noted that claim 21 was amended to recite that the debris control enclosure has “an outer surface defining an upper face and a lower face”, and that the air flow reducing element is selectively mounted to “the lower face of the enclosure” (so as to reduce a size of the cutting tool access opening).  The air flow reducing element 60 is shown in Figure 9 (reproduced below).



    PNG
    media_image1.png
    565
    495
    media_image1.png
    Greyscale


In the embodiment shown in Figure 9, the apparatus includes an air flow reducer 60, which is sized and shaped to fit over opening 33, and which includes its own central opening 62. Air flow reducer 60 reduces the size of opening 33 to reduce the flow of air through opening 33, thus reducing the escape of debris through opening 33 and allowing for better control of debris. With the reduction of air flow, more debris will remain under the shield 28, and less will come out through opening 33. 
The configuration of Figure 9 provides a certain flexibility to the apparatus. In an embodiment where the cutting tool needs to go very deep into the work material, the opening 33 may need to be relatively large so that the end of the spindle can enter the opening 33 somewhat. However, when the deeper movement of the spindle is not required, the air flow reducer 60 may be used, to reduce the size of the opening in shield 28. 
It will be appreciated that the combination of shield 28 having a large opening 33, and flow reducer 60, provides greater flexibility. The large opening 33 can be employed when the cutting tool is relatively large and requires more space. When a smaller cutting tool, requiring less space, is in use, the flow reducer 60 can be used, and opening 62 is large enough for the small cutting tool to extend through. 
All that being said, it is clear from page 13 and Figure 9 that the air flow reducing element 60 is affixed, at least ultimately, to a lower face of the shield 28 of the enclosure, such that the limitation “the apparatus comprising an air flow reducing element selectively mountable to the lower face of the enclosure so as to reduce a size of the cutting tool access opening” is considered, as presently presented, to have support in the specification as originally filed.  Though it cannot be determined from the specification as originally filed whether the air flow reducing element 60 is directly affixed to a lower surface of shield 28, or whether the air flow reducing element 60 is indirectly (ultimately) affixed to a lower surface of shield 28 via intervening structure such as a spacer or the like, it is clear that the air flow reducing element 60 is in some manner (at least ultimately) affixed to a lower surface of the shield 28.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
the specification does not provide antecedent basis for the following claim terms:
the term “first track” in at least new claim 22, lines 4 and 18-19;
the term “connecting member” in at least claim 22, lines 15-17; and
the term “mounting member” in at least claim 22, lines 18 and 20. 
Claim Rejections - 35 USC § 112
Claims 1-8, 10, 12-18, 20-21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, the claim now recites “[A] debris control apparatus for a cutting machine, wherein the cutting machine includes a cutting tool for cutting a work material and a carriage movably mounted on a support structure for supporting the cutting tool…”   However, it is unclear as set forth in the claim with what “and a carriage…” is intended to go, i.e., “[A] debris control apparatus…, and a carriage”; or “wherein the cutting machine includes a cutting tool… and” (the cutting machine includes) “a carriage…”; or “wherein the cutting machine includes a cutting tool for cutting a work material and” (for cutting) “a carriage…”.  The same claim language is also now provided at the beginning of claims 14 and 20, and the similar claim language “[A] debris control apparatus for a cutting machine, wherein the cutting machine includes a cutting tool for cutting a work material and a carriage for supporting the cutting tool” is now provided at the beginning of claim 21, and thus, the same issue exists in claims 14, 20, and 21.  In the event Applicant intends for the limitation “a carriage movably mounted on a support structure” (re claims 1, 14, and 20) to go with “the cutting machine includes”, Examiner suggests language such as “[A] debris control apparatus for a cutting machine, wherein the cutting machine includes:  (i) a cutting tool for cutting a work material; and (ii) a carriage movably mounted on a support structure for supporting the cutting tool, the debris control apparatus comprising: …”  Similarly, in the event Applicant intends for the limitation (in claim 21) “a carriage for supporting the cutting tool” to go with “the cutting machine includes”, Examiner suggests language such as “[A] debris control apparatus for a cutting machine, wherein the cutting machine includes:  (i) a cutting tool for cutting a work material; and (ii) a carriage for supporting the cutting tool, the debris control apparatus comprising:…”.  
In claim 1 as presented 12/21/2020, it is unclear as set forth in the claim with what “at least one flange” in line 15 is intended to go, i.e., “the enclosure…comprising:” (from lines 8-9), or “the apparatus comprising:” from line 3.  Similarly, it is unclear as set forth in the claim with what “a mounting assembly” is intended to go (in line 16), i.e., “the enclosure…comprising” (from lines 8-9), or “the apparatus comprising:” from line 3.  Similarly, it is unclear as set forth in the claim with what “a depth adjuster” in line 26 is intended to go, i.e., “the mounting assembly comprising:” in line 20, or “the apparatus comprising:” in line 3.  The same situation exists in claim 14, line 15.  
In claim 1, line 15, the claim recites “at least one flange projecting from the outer surface of the enclosure”.  However, in the event that the claim intends to recite that the enclosure comprises “at least one flange projecting from the outer surface of the enclosure”, note that the at least one flange is thus recited as part of the enclosure, and it is unclear how the flange can be considered to project from itself as claimed.  The same situation exists in claim 14, line 15.  
claim 1, line 24, there is no frame of reference provided in the claim for determining what is meant by “laterally”, as opposed to an extension of the at least one support arm that is not lateral, i.e., “laterally” with respect to what frame of reference?  The same situation exists in claim 4, penultimate line, and in claim 14, line 25.
In claim 1, line 26, and in claim 14¸ line 26, it is unclear as now recited whether the depth adjuster is being recited as part of the mounting assembly (re the limitation “the mounting assembly comprising” from line 20 of each of claims 1 and 14), or whether such is intended to be instead recited as part of the debris control apparatus (re the limitation “the apparatus comprising” in line 3 of each of claims 1 and 14).  
In claim 1, line 28, it is unclear as set forth in the claim whether “an axis” is intended to go with “the at least one rail comprising…”, or “the depth adjuster comprises”.  The same situation exists in claim 14, line 28.
In claim 1, lines 26-30, the claim recites “a depth adjuster for enabling an operation depth of the enclosure to be adjusted, wherein the depth adjuster comprises at least one rail attachable to the carriage, the at least one rail comprising an elongated engagement portion having a length, an axis that is substantially perpendicular with the surface of the work material during operation and a depth adjustment range along its length”.  It is unclear as set forth in this limitation with what “and a depth adjustment range…” is intended to go, i.e., “substantially perpendicular with…”, “elongated engagement portion having…”, “the at least one rail comprising”, or “the depth adjuster comprises…”  Additionally, it is unclear as set forth in the claim to what “its” is intended to refer.  Furthermore, it is unclear as set forth in this limitation what is being operated re the limitation “during operation”, i.e., during operation of what?  These same issues also exist in claim 14, lines 26-30.
claim 1, lines 30-31, the claim sets forth “wherein, during operation, the second engagement portion of the at least one support arm engages the elongated engagement portion of the at least one rail”.  However, it is unclear as set forth in this limitation what is being operated re the limitation “during operation”, i.e., during operation of what?  The same situation exists in claim 4, lines 11-12, as well as in claim 14, lines 30-31.
In claim 1, line 32, there is no frame of reference provided in the claim for determining what is meant by “laterally”, i.e., “laterally” with respect to what frame of reference (as opposed to extension that is not lateral).  The same situation exists in claim 14, line 32.
In claim 1, lines 32-33, the claim recites “the at least one support arm…is selectively adjustable to the at least one rail”.  However, it is unclear as claimed how or in what regard the at least one support arm is to be considered to be selectively adjustable “to” the at least one rail, as opposed to being selectively adjustable along the at least one rail, or perhaps relative to the at least one rail.  The same situation exists in claim 14, lines 32-33.
In claim 1, line 34, and in claim 14, lines 33-34, it is unclear as claimed what actions and/or elements are being set forth as occurring or being located “at any point within the depth adjustment range”.  
In claim 4, lines 1-3, the claim recites “the at least one flange of the enclosure comprising first and second flanges, each projecting from the outer surface of the enclosure”.  However, as noted above, in the event that claim 1 intends to recite that the enclosure comprises “at least one flange projecting from the outer surface of the enclosure” (line 15), i.e., intends to recite that the first and second flanges are part of the enclosure, it is unclear how the flanges can be considered to project from themselves/themselves as claimed.  
claim 4, lines 5-6, “the first engagement portion” lacks sufficient (clear) antecedent basis in the claim, noting that plural first engagement portions were previously recited.  
In claim 4, line 9, it is unclear as set forth in the claim with what “an axis” is intended to go”.  Similarly, in claim 4, line 10, it is unclear as set forth in the claim with what “a depth adjustment range” is intended to go.  
In claim 4¸ line 10, and claim 4, line 11, the claim recites the limitation “during operation”.  However, it is unclear as set forth in the claim what the operation is of, i.e., during operation of what?
In claim 4, line 10, it is unclear as claimed what is meant by “its”.  
In claim 4, lines 11-12, the claim recites “wherein, during operation, the second engagement portions of first and second support arms engage the elongated engagement portions of the first and second rails”.  However, it is unclear as set forth in the claim whether the recited “first and second support arms” are intended to be the same as, or additional to, the previously recited “first and second support arms”.  In the event the limitation intends for the recited first and second support arms to be the same ones previously recited, Examiner suggests inserting language such as “the” or “said” prior to “first and second support arms” in lines 11-12.  
In claim 4, last line, it is unclear as claimed what is meant by “their”, i.e., whose?
In claim 10, the claim now recites “wherein the mounting assembly is configured to mount the enclosure to an X-axis carriage of the cutting machine”.  However, given that claim 1 (from which claim 10) depends, already makes mention of a “carriage” (and recites “a mounting assembly for mounting the enclosure to the carriage”), it is unclear as set forth in the claim whether the “X-axis carriage” of claim 10 is intended to be the same as, or different from, the “carriage” previously recited in claim 1.  Given that no limitations on the X (for example) axis 
In claim 14, line 16, the limitation “the carriage machine” lacks sufficient antecedent basis in the claim.  
In claim 15, the claim recites “wherein the mounting assembly includes at least one support arm having a slot…”.  However, given that claim 14, from which claim 15, depends, now already previously recited “the mounting assembly comprising:  at least one support arm…”, it is unclear as set forth in claim 15 whether the “at least one support arm” recited in claim 15 is intended to be the same as, or in addition to, the “at least one support arm” previously recited in claim 14.  
In claim 17, the limitation “the at least one support arm” lacks clear antecedent basis in the claim, as it is unclear which “at least one support arm” is intended, i.e., the at least one support arm recited in claim 14, line 21, or “at least one support arm” recited in claim 15, line 2.  
In claim 20, lines 14-15, the claim now recites “the enclosure being separately mounted to the carriage such that movement of the cutting tool in and out of the work material does not cause movement of the enclosure”.  However, it is unclear as set forth in the claim to what “separately” is in reference, i.e., separately from/than what?
In claim 21, lines 4-5, the claim recites “a debris control enclosure having an outer surface defining an upper face and a lower face and a cutting tool access opening to admit the cutting tool to the work material…”.  However, it is unclear as set forth in the claim with what 
In claim 21, line 20, there is no frame of reference provided in the claim for determining what is meant by “laterally”, as opposed to an extension of the at least one support arm from the enclosure that is not lateral, i.e., “laterally” with respect to what frame of reference?  
In claim 21, line 22, it is unclear as set forth in the claim whether the depth adjuster is intended to go with “the mounting assembly comprising” limitation in line 16, or whether the depth adjuster is intended to go with “the apparatus comprising” limitation in line 3.  
In claim 21, line 25, the claim recites the limitation “during operation”.  However, it is unclear as set forth in the claim what the operation is of, i.e., during operation of what?
In claim 21, line 26, the claim recites the limitation “during operation”.  However, it is unclear as set forth in the claim what the operation is of, i.e., during operation of what?
In claim 21, line 27, the limitation “the at least one rail” lacks sufficient clear antecedent basis in the claim (noting that no “at least one rail” was previously recited; however, claim 21, line 23 did previously recite “at least one rail portion”).  It is noted that the limitation “the at least one rail” is also found in claim 21, line 28.  
In claim 21, line 28, there is no frame of reference provided in the claim for determining what is meant by “laterally”, as opposed to an extension of the at least one support arm from the at least one rail that is not lateral, i.e., “laterally” with respect to what frame of reference?  
In claim 21, line 28, it is unclear as set forth in the claim to what “its” is intended to refer.  
In claim 25, lines 9-11, the claim recites “a debris shield having an outer surface defining an upper face and a lower face, a first end portion, a second end portion and first and second side only the first and second side portions, or the first and second side portions and additionally, one or more of the second end portion, the first end portion, the lower face, the upper face, etc.
In claim 25, lines 13-14, the claim recites “and a vacuum opening for extracting debris during operation of the cutting machine”.  However, it is unclear as set forth in the claim what is being set forth as having/comprising the vacuum opening, i.e., the debris shield vs. the debris control apparatus.  
In claim 25, lines 18-19, the claim recites “a mounting member affixed to the carriage, independent of and separate from the at least one first track and the mounted machine tool”.  However, it is unclear as set forth in the claim what is being required to be “independent of and separate from the at least one first track and the mounted machine tool”, i.e., the mounting member, or the affixing of the mounting member to the carriage.  
In claim 25, last three lines, the limitation “the surface” (plural occurrences) lacks sufficient antecedent basis in the claim.  Furthermore, it is unclear as set forth in the claim what the surface is of, i.e., “the surface” of what?
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
New claim 25 sets forth “a connecting member, the connecting member being elongated and having a proximal end portion, a distal end portion and a length, the proximal end portion being detachably connected to and supporting the debris shield during operation of the cutting machine; and a mounting member affixed  to the carriage, independent of and separate from the at least one first track and the mounted machine tool”, and further recites “wherein, during operation of the cutting machine, the mounting member is adjustably engaged to the connecting member distal of the proximal end portion”.  Claim 25 goes on to say that “during operation of the cutting machine, the debris shield moves along the surface as the machine tool and cutting tool move along the surface and relative to the support structure and work piece”.  As noted separately above in an objection to the specification for failing to provide antecedent basis for some of the claim terminology of claim 25, the specification does not provide antecedent basis for the claim terms “first track”, “connecting member”, or “mounting member”.  Furthermore, as noted separately in an object rejection of claim 25 under 35 USC 112(b), the term “the surface” in the last three lines of the claim lacks sufficient antecedent basis in the claim, and it is unclear as claimed to what “the surface” belongs, i.e., the surface of what?  That being said, considering, for example, the connecting member to be constituted by one of the arms 36, and the mounting member to be constituted by, for example, one of rails 38, it is noted that the specification as originally filed does not appear to provide support for the mounting member 38 being “adjustably engaged to the connecting member” 36 “distal of the proximal end portion” (i.e., the portion of 36 at 50, for example; see Figures 3-4) at a time period that is “during operation of the cutting machine” 10 (and particularly, at a time period that is “during operation of the cutting claim 25 in which the debris shield moves along the surface, such as, for example, the upper surface of the work piece 13, as the machine tool 24 and cutting tool 26 move along the surface and relative to the support structure and work piece), as set forth in new claim 25.  In contrast, re the elected species of mounting assembly 37 depicted in at least Figures 3-4, it is noted that the specification as originally filed teaches the following (page 9, lines 1-21):
In the embodiment of FIG. 1, and as further shown in FIGS. 3, 4 and 5, shield 28 and brush 30 are supported above work material 13 by mounting assembly 37 as follows. Shield 28 is removably mounted to at least one and preferably two support arms 36. Support arms 36 are each mounted to a depth adjusting mounting rail 38. The depth adjusting mounting rails are each mounted to carriage 22 by top and bottom carriage mounts 40, 42, which attach the rail to carriage 22. Carriage mounts 40 are fastened to carriage 22 by the tightening of carriage mount screws 41. 
It will be appreciated that it is preferable for shield 28 and brush 30 to be depth adjustable, so that the tips of brush 30 can be positioned at the surface of work material 13 for adequate debris control. In this embodiment, this depth adjustability is achieved by means of the arms 36 being mounted in a depth-adjustable manner to rails 38. As can be seen in FIGS. 1 and 3, arm mounting screws 44 are used to mount arms 36 to rails 38. The depth of arms 36, and thus of shield 28 and brush 30, can be adjusted by loosening screws 44, moving arms 36 up or down within rails 38 as desired, and tightening screws 44 to complete the repositioning of arms 36, shield 28 and brush 30. The rails 38 provide a depth adjustment range, i.e. a range of depths over which arms 36, shield 28 and brush 30 can be positioned. In this embodiment the depth is continuously adjustable within the range. 
It will be appreciated that the invention comprehends different depth adjusters besides the combination of arms 36, rails 38 and screws 44 described above. What is preferable is that the depth adjuster provide adequate continuous positioning of these elements to control the debris under shield 28 as shield 28 and brush 30 move along the work material 13. 
It is particularly noted that the depth of arms 36 relative to rails 38 is achieved by first loosening screws 44, and then moving arms 36 up or down within rails 38 as desired.  Then the screws 44 are again tightened so as to fix the arms 36, shield 28, and brush 30 at the desired height.  While the “continuous” positioning of elements 36, 28, and 30, i.e., to any position along claim 25), nor is it clear that such is inherent.  Thus, it does not appear that the specification as originally filed provides support for the mounting member (e.g., 38) being “adjustably engaged” to the connecting member (e.g., 36) “during operation of the cutting machine” 10, as now recited in new claim 25, noting that when screws 44 are tightened to fix the depth position of 36 relative to 38, at that point in time (i.e., the time period when screws 44 are tightened), arm element 36 is fixedly engaged (rather than “adjustably” engaged) to rail 38.  
Claim Rejections - 35 USC § 102
Claim 20, as best understood in view of the above rejections under 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,031,678 to Remmele et al. 
Remmele et al. teaches a debris control apparatus for a cutting machine 1 and/or 3, the cutting machine including a cutting tool 5 for cutting a work material 7.  A support structure 2 supports (via intervening structure) the cutting tool 5.  Additionally, note that 3 and/or 1 is a “carriage” that is movably mounted on the support structure 2 (noting that 3/5 are movable vertically, re Figure 1, via 4 relative to 2; see Figure 1 and col. 2, lines 19-25, for example).   
A debris control enclosure, such as, for example, 11+13+14+17+18+19+20+21+22+23+29+28 (see Figures 1-2, for example), is shaped to admit the cutting tool 5 to the work material 7 while containing, within the enclosure 
The enclosure 11+13+14+17+18+19+20+21+22+23+29+28 has an outer surface defining an upper face and a lower face (upper and lower with respect to Figure 1, for example; see Figure 1), and the enclosure further comprises a vacuum opening (such as the opening in portion 17), which vacuum opening is sized, shaped, and positioned to receive a vacuum conduit (i.e., the suction hose described in at least col. 2, lines 43-46, for example), connected to a vacuum source (i.e., the suction fan described in at least col. 2, lines 43-46, for example), for extracting the debris from the enclosure 11+13+14+17+18+19+20+21+22+23+29+28.  See Figure 1 and col. 2, lines 43-46, as well as col. 3, lines 13-20, for example, and also col. 1, lines 26-38, for example.

The mounting assembly 4 comprises a “depth adjuster” for enabling an operating depth (such as in the vertical direction re Figure 1) of the enclosure 11+13+14+17+18+19+20+21+22+23+29+28 to be adjusted.  See Figure 1 and also col. 2, lines 19-28, for example.  
.
Claim 25, as best understood in view of the above rejections under 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,942,411 to Gerber. 
Gerber teaches a debris control apparatus for use with a “multiple axis cutting machine” (such as the machine shown as a whole in Figure 1) in cutting a workpiece S (shown in Figure 1).  Firstly, it is noted that the cutting machine is a “multiple axis cutting machine”, as broadly claimed, at least in that it is a three-dimensional object having an infinite number (and thus multiple) axes passing therethrough, such as a horizontal axis labeled as X in Figure 1, and such as a further horizontal axis labeled as Y in Figure 1, for example.  Additionally/alternatively, it is noted that the cutting machine is a multiple axis cutting machine in that the cutting tool 46 is movable in the directions of multiple axes (X, Y, and the vertical direction; see, for example, col. 3, line 61 through col. 4, line 17; see also col. 4, lines 32-61 regarding the vertical movement of the cutter 46).  The cutting machine includes a support structure, such as, for example, 20 (Figure 1, col. 3, lines 39-64, for example).  The cutting machine additionally includes a carriage, such as, for example, 34, which is mounted on a support rail (i.e., 26; see Figure 1 and col. 3, line 61 through col. 4, line 7, for example) and movable relative to the support structure 20 and the workpiece S (such as in direction Y, as motor 36 drives carriage 34 to move in Y along 26; see Figure 1 and col. 4, lines 5-10, for example).  A machine tool 22 is mounted on (at least ultimately, via intervening structure) at least one “first” track, such as either of 52 or 54, which 
Gerber additionally teaches a debris shield (such as 86+82) having an outer surface defining an upper face (upper with respect to Figure 4, for example) and a lower face (lower with respect to Figure 4, for example), a first end portion, a second end portion (such as the first and second end “portions” along the X direction shown in Figure 1, for example), and first and second side portions (such as the left and right end/side portions in the Y direction re Figure 1, that extend vertically) between the upper and lower faces, the debris shield (86+82) comprising an access opening (see Figure 4) through the upper and lower faces, the access opening 
Additionally, an “elongated” connecting member 94 has a “proximal” end portion (e.g., the lower portion of 94 re Figure 4), a “distal” end portion (e.g., the upper portion of 94 re Figure 4), and a length (see Figure 4), the proximal end portion being, as broadly claimed, “detachably connected to” and supporting the debris shield 86+82 during operation of the cutting machine.  Note that as broadly claimed, the connecting member 94 is “detachably connected to” the debris shield 86+82, noting that at the very least, the connecting member 94 is “able” to be detached from the debris-shield 86+82 via tools, such as by sawing.
Furthermore, a mounting member, such as, for example, bracket 92 (see Figure 4 and Figure 2) is (ultimately, via intervening structure) affixed to the carriage 34, “independent of and separate from” the at least one first “track” 52 or 54 and the mounted machine tool 22.  See Figure 4, Figure 2, and also col. 5, line 52 through col. 6, line 20, for example, as well as col. 4, lines 22-42 and Figure 3, for example.  Note that as broadly claimed, the mounting member 92 is a independent/separate/distinct element as compared to the first track 52 or 54, and as compared to the machine tool 22.
Additionally, during operation of the cutting machine, the mounting member 92 is “adjustably engaged” (insofar as such is the case in the present application, noting that set screw 96 fixes 92 to 94, and loosening set screw 96 enables 94 to be adjusted vertically relative to 92; see Figure 4 and col. 5, lines 51-57, for example) to the connecting member 94 distal of the (lower) proximal end portion of 94 (see Figure 4).  Also, during operation of the cutting .  
Claim Rejections - 35 USC § 103 
Claims 1-3, 5-7, 10, 14, and 18, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,340,247 to Cuneo et al in view of U.S. Pat. No. 3,837,383 to Ko. 
Cuneo teaches a cutting machine 10 (Figure 1; col. 4, lines 10-21) including a cutting tool (the router tool bit rotationally driven by 20; see Figure 1 and col. 4, lines 10-21, as well as col. 1, lines 9-17, for example) for cutting a work material, such as 22 (Figure 1).  The cutting machine includes a “support structure”, such as, for example, one or more of table 12, the four legs (depicted in Figure 1) that support table 12 on the floor, rail 15, support 14a, support 14b, and/or support 14c, for example.  See at least Figure 1 and col. 4, lines 10-21, for example.  Note that the aforedescribed cutting tool of 20 is (at least via intervening structure) supported by all of the foregoing (i.e., 12, legs supporting 12, 15, 14a, 14b, 14c), and thus, any one or more of the elements 12, legs supporting 12, 15, 14a, 14b, 14c can be considered the claimed “support structure for supporting the cutting tool”.  The cutting tool of 20 is movable (vertically) into the work material 22 through a top surface of the work material 22 (via driving a motor 30c to drive a feed screw, so as to translationally drive in the vertical direction:  (1) a carriage located within 14c, (2) the plate part 16c, and thus, (3) the element 20 and the cutter bit mounted thereto, to thus move the tool bit in the direction labeled in Figure 1 as Z; see Figure 1 and also col. 4, lines 11-53, for example, as well as Figures 2-3).  Additionally, the cutting tool (bit) moves, during 
It is additionally noted that the cutting machine 10 includes a “carriage”.  For example, it is noted that the structure 14c+16b+the corresponding movable carriage 24 moves in the X direction along X tracks/supports 14b (see Figure 1 and at least col. 4, lines 10-32 and 44-55, for example), and can thus be considered a “carriage” that is “movably mounted on” the above-described support structure.  
However, Cuneo et al. does not teach any debris control arrangement, and thus does not teach a debris control enclosure nor a mounting assembly for mounting such enclosure to the machine 10.
However, attention is directed to Ko.
Ko teaches a “debris control apparatus” for a cutting machine, such as a band saw (col. 3, lines 38-45), or such as a “router, jigsaw, saber saw, drill press, milling machine, etc.” (col. 2, lines 5-7, col. 1, lines 1-10, for example; see also Figure 1 and col. 3, lines 14-29, for example).  The shown embodiment (Figure 1) includes a router cutting tool 11 (see Figure 1 and col. 3, lines 14-18, for example) for cutting a work material 13.  The apparatus includes a debris control enclosure 23 shaped to admit the cutting tool 11 while containing, within the enclosure 23 and on the work material 13, debris from the cutting of the work material 13, as the relative movement 
The enclosure comprises a vacuum opening 43 and/or the opening in tubular element 45, which vacuum opening is sized, shaped, and positioned to receive a vacuum conduit (e.g., vacuum conduit 45 where 43 is the vacuum opening, or vacuum conduit 49/47 where the opening in 45 is the vacuum opening, for example; see Figure 1 and also col. 4, lines 16-42, for example) that is connected to a vacuum source (to which the hose 47 is connected; see col. 4, lines 34-35, for example) for extracting the debris from the enclosure 23 (col. 4, lines 16-42, for example).  Regarding the limitation (in claim 1) “the vacuum opening having an axis extending through the upper and lower faces, non-parallel with the surface of the work material during operation of the cutting machine”, it is noted that there are an infinite number of axes that extend through upper and lower faces of the enclosure, and that also extend through the vacuum opening.  For example, any vertical axis that extends through opening 43 also extends through upper and lower faces of the enclosure 23.  See Figure 1, for example.  Note that such vertical axes are non-parallel with the upper (horizontal) surface, for example, of the work material 13, during operation of the cutting machine.  See Figure 1.  
Additionally, it is noted that at least one flange, such as 27, projects from the outer surface of the enclosure 23.  See Figures 1-2.
A “mounting assembly” (see at least the combination of 39, 41, 37, 33, 35, 25, 29, for example, in Figure 1) is provided for mounting the enclosure 23 to the cutting machine (which includes at least 17 and 19 in Figure 1).  See Figures 1-2, and also col. 3, line 30 through col. 4, line 15, for example.  The enclosure “moves along" the upper surface of the work material 13 as the relative movement between the tool 11 and workpiece 13 occurs during machining (see 
The “mounting assembly” (including, for example, at least the combination of 39, 41, 37, 33, 35, 25, 29) includes a “support arm” 25 for supporting the enclosure 23 (see Figures 1-2).  The support arm 25 has two ends, including an end that can be considered to “slidably engage” the flange 27, such as during a time period when 25 is being assembled to 27 (such as prior to inserting the screws 29), securing the enclosure 23 to the at least one support arm 25 (via the screws 29 described previously) such that the support arm 25 “laterally extends” from the enclosure 23.  See Figures 1-2 and col. 3, lines 45-60, for example.  Additionally, the mounting assembly (including, for example, at least the combination of 39, 41, 37, 33, 35, 25, 29) includes a “depth adjuster” (37/39/41/33) enabling the “operating depth” of the enclosure 23 to be adjusted (col. 4, lines 3-15; Figures 1-2).  The depth adjuster (37/39/41/33) includes a “rail” 37/33 comprising an elongated engagement portion having a (vertical) length, “an” axis (such as any vertical axis that passes through 37/33, for example) that is substantially perpendicular to the upper surface of the work material 13 “during operation”.  The rail 37/33 has a depth adjustment “range” along its length (by which 37/33 can move vertically relative to 39 when 41 is loosened), such that “during operation” (such as of the cutting bit, for example), an end (re the claimed “second end”) of the arm 25 (that is at the opposite end from the portion of 25 that engages flange 27) engages the elongated engagement portion of the rail 37/33 (see Figure 1) such that the support arm 25 is secured to (via 33/35) and “laterally” extends from the rail 37/33, and is “selectively adjustable to” the rail 37/33 at a location that is “along the length” of the elongated engagement portion of the rail 37/33 “at any point within the depth adjustment range”.  See Figure 1 and at least col. 3, line 46 through col. 4, line 15, and particularly col. 4, lines 3-15, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the debris control arrangement taught by Ko (including at least the debris control enclosure, the vacuum source, the mounting assembly, and the depth adjuster, all discussed previously) to the cutting machine taught by Cuneo et al., and particularly, given Ko’s teaching (col. 2, lines 46-55) that “[T]he collecting device may be mounted on the ram or upper arm assembly upon which the tool is supported for its movement relative to the workpiece” and “[P]referably, the collector is mounted for adjustable movement both vertically and horizontally relative to the tool so that it can be fixed in any predetermined position relative thereto and retain that predetermined position regardless of the relative movement between the tool and the workpiece”, to have mounted the collecting device taught by Ko to the tool ram or upper arm assembly 14c (on which the tool supported by 20 is supported for its movement in each of X, Y, and Z relative to the workpiece 22) taught by Cuneo (as taught by Ko in col. 2, lines 46-48) such that the collecting device taught by Ko is able to be fixed in any predetermined position relative to the tool bit and retain that predetermined position regardless of the relative movement between the tool bit and the workpiece, as taught by Ko (col. 2, lines 46-55), for the purpose of enabling the control of the waste or chips produced by the cutting bit of Cuneo et al., which has the benefits of reducing hazards to the operator, claims 1, 14, and 2 for example) the enclosure taught by Ko is necessarily mounted to the ram 14c (which is part of the aforedescribed “carriage” 14c+16b+the corresponding movable carriage 24 that moves in X along 14b, for example) of Cuneo (i.e., by providing 39 of Ko to 14c of Cuneo et al.) in a manner such that the bottom of the enclosure is in contact with the upper surface of Cuneo’s workpiece, and resultantly, when Cuneo’s tool bit (and 20 or 20+16) is moved in the X and/or Y directions labeled in Figure 1 (of Cuneo), the enclosure thus moves (along with the ram 14c) along the upper surface of the workpiece 22.  Additionally, given the configuration of the mounting assembly taught by Ko (see at least the combination of 39, 41, 37, 33, 35, 25, 29, for example, in Figure 1 of Ko), and given Ko’s teachings that “the collector is mounted for adjustable movement both vertically and horizontally relative to the tool so that it can be fixed in any predetermined position relative thereto and retain that predetermined position regardless of the relative movement between the tool and the workpiece”, it is noted that Ko’s enclosure is resultantly mounted to Cuneo’s ram 14c such that movement of the cutting tool (the tool bit of Cuneo) into and out of (i.e., vertically in the direction labeled in Figure 1 of Cuneo as Z) the work material 22 “does not cause movement of the enclosure” 23 (of Ko), noting that 14c does not move in the vertical Z direction (Fig. 1 of Ko), but rather, the cutting bit mounted to 20 moves vertically relative to 14c (re at least claim 1, and also regarding the limitation in claim 2 “such that the spindle and the enclosure are independently and separately mounted to the carriage”).  See also Figures 1 and 2 of Ko, and Figure 1 of Cuneo et al.
claim 2, while it is noted that the claim is drawn to the “debris control apparatus”, rather than the combination of such with the cutting machine, it is noted that Cuneo’s cutting machine is a computer-controlled router (col. 1, lines 1-17, for example), and thus, inherently, the tool head 20 includes a spindle for rotating the shown cutting bit, or else the device would not be a router.  Additionally, note that the tool bit is attached to the spindle of 20, which 20 moves vertically (in the direction labeled in Figure 1 of Cuneo as Z), as described previously, and thus, the spindle moves the cutting tool/bit (vertically) into and out of the work material 22.  Further note that the aforedescribed spindle is at least ultimately mounted to the aforedescribed “carriage” 14c+16b+the corresponding movable carriage 24 of Cuneo (see Figure 1 of Cuneo).  Additionally, re the combination of Cuneo and Ko, note that the enclosure taught by Ko is mounted to the machine without the enclosure “depending from” the tool spindle (of 17, to which the cutting bit is attached; see Figure 1 of Ko), noting, for example, the location of the portion 39 with respect to the tool spindle of 17, and further noting gap between the tool spindle/arbor section 17 and the enclosure 23, which gap is labeled below in the annotated reproduction of Figure 1 below.  See also col. 4, lines 42-50 of Ko, for example.  Regarding the combination of Cuneo and Ko, the spindle and the enclosure are “independently and separately” mounted to the X-axis carriage (14c+16b+the corresponding movable carriage 24) taught by Cuneo as discussed previously.  Alternatively, as broadly claimed, the spindle and enclosure are “independently and separately mounted to the carriage”, noting that the spindle and the enclosure are independent and separate/different elements, and are thus “independently and separately mounted” to the carriage, as broadly claimed.  Note that the claim does not provide any limitations on how or in what regard the mounting of both the spindle and enclosure is considered to be “independent” or “separate”.  

[AltContent: textbox (gap)][AltContent: arrow]
    PNG
    media_image2.png
    623
    604
    media_image2.png
    Greyscale


Regarding claim 3, note that the depth adjuster (of Ko) enables the “continuous” adjustment within a “depth adjustment range”, by simply loosening 41, vertically sliding 37 within 39 within a “range”, and retightening 41 (see Figures 1-2 of Ko and also col. 4, lines 3-15, for example, of Ko).
Regarding claim 5, the enclosure 23 taught by Ko comprises a “debris shield” (noting that 23 is a debris shield) for maintaining the debris at the work material 13, and a brush 51, 
Regarding claim 6, the debris shield 23 and brush 51 taught by Ko are “sized, shaped and mutually positioned" such that the "depth" of the enclosure 23 can be adjusted (via, for example, loosening 41, sliding 37 vertically relative to 39, and retightening 41, as discussed previously) to position the brush 51 “lightly in contact” with the work material 13 such that when the enclosure 23 “moves along” the work material 13, the brush 51 maintains the debris under the shield 23 (see Figure 1 and also at least col. 4, lines 58-68, of Ko).  
Regarding claim 7, the mounting assembly taught by Ko (including at least 39, 41, 37, 33, 35, 25, 29, for example) and enclosure 23 are configured for selective adjustment of the enclosure 23 and at least elements 25 and 29 of the mounting assembly in a “front-back” direction, for example, via loosening 35, and sliding 25 within 33 (see Figures 1-2 and col. 3, line 61 through col. 4, line 2, for example).   
Regarding claim 10, the claim sets forth that “the mounting assembly is configured to mount the enclosure to an X-axis carriage of the machine”.  As broadly claimed, note that the aforedescribed carriage (14c+16b+the corresponding movable carriage 24) is a carriage that can be considered an “X-carriage” of the machine, noting that such move(s) in directions labeled by Cuneo as X and Y (in X along 14b, and in Y along 14a via intervening structure) either one of which (X or Y) can be considered the claimed “X-axis”, as broadly claimed, noting that the claim language does not place any limits on the direction of any “X-axis”, for example.  Furthermore, note that the mounting of the collecting device taught by Ko to 14c of Cuneo et al. (as described previously) is to such carriage (14c+16b+the corresponding movable carriage 24) (see Figure 1 of Cuneo et al.).  
Further regarding claim 14, the enclosure 23 of Ko is “detachably attached” to the mounting assembly (37+39+41+33+35+25, for example) via bolts 29, for example.  See col. 3, lines 46-60, for example, as well as Figures 1-2.  Additionally note that the flange 27 is 
Additionally regarding claim 18¸ note that the enclosure 23 taught by Ko is considered to be configured to be capable of being detached from the mounting assembly (37+39+41+33+35+25, for example) by pulling, such as by first removing the aforedescribed bolts, and then “pulling” the enclosure 23 away from the mounting assembly.  See Figures 1-2 and col. 3, lines 45-60, for example.  
Allowable Subject Matter
Claims 4, 8, 12-13, and 15-17 would be allowable if rewritten (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Response to Arguments
In the response filed April 2, 2020, Applicant provided arguments regarding claims 1-21.  In the response filed April 15, 2020, Applicant provided arguments regarding new claims 22-25
Firstly, it is noted that there are presently seven independent claims pending:  claim 1, claim 14, claim 19, claim 20, claim 21, claim 22, and claim 25.  Of those seven, two are withdrawn from consideration as being drawn to a non-elected invention or non-elected species.  In particular, independent claims 19 and 22 have been withdrawn from consideration.  
Regarding each of independent claims 1, 14, 20, and 21, it is noted that in the Office Action mailed October 2, 2019, independent claims 1, 14, and 21 were rejected under 35 USC 102 (a)(1) as being anticipated by U.S. Pat. No. 5,031,678 to Remmele et al.; independent claims 1, 14, and 21 were also rejected under 35 USC 103(a) as being obvious over U.S. Pat. No. 5,340,247 to Cuneo et al. in view of U.S. Pat. No. 3,837,383 to Ko; and independent claim 20 was rejected under 35 USC 103(a) as being obvious over U.S. Pat. No. 5,340,247 to Cuneo et al. in view of U.S. Pat. No. 3,837,383 to Ko and in view of Applicant’s Admitted Prior Art (AAPA).  
The sum total of Applicant’s arguments against the Remmele et al. rejection, and the sum total of Applicant’s arguments against the Cuneo et al. in view of Ko rejection was that “the above claims have been amended to further distinguish them from the cited reference” (or “references” in the case of Cuneo et al. in view of Ko).  See page 12 of the reply filed April 2, 2020.  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  That being said, Examiner agrees that the amendments to independent claims 1, 14, and 21 served to distinguish over the Remmele et al. rejection, and that the amendments to independent claim 21 served to distinguish over Cuneo et al. in view of Ko.  However, Examiner does not agree that claims 1 and 14 serve to distinguish over the combination of Cuneo et al. in view of Ko.  
Furthermore, it is noted that the amendments to independent claim 20 that deleted the last four lines of the claim broadened the claim in that regard, and thus, attention is directed to the above rejection of independent claim 20 as being anticipated by the Remmele et al. reference, which rejection was necessitated by Applicant’s amendment.
Additionally, regarding new independent claim 25, presented in the response filed April 15, 2020, it is noted that Applicant has asserted (regarding new claims 22-25) that: 
The cited references, U.S. Pat. No. 5,031,678 to Remmele et al., U.S. Pat. No. 5,340,247 to Cuneo et al. and U.S. Pat. No. 3,837,383 to Ko, fail to disclose or suggest, alone or combined, each of the elements of new claims 22-25. 

For example, the cited references fail to disclose or suggest a debris control apparatus comprising a debris shield comprising laterally extending flanges at first and second side portions of the debris shield and a mounting assembly comprising bracket portions having elongated tracks that, during operation, are affixed to a carriage, perpendicular to the work piece, independent of the carriage z-axis track. Further, the cited references fail to disclose or suggest support arms of the mounting assembly adjustably engaged to the elongated tracks of the bracket portions and detachably engaged to the laterally extending flanges. The cited references still further fail to disclose or suggest the support arms each comprising a slotted track, wherein the laterally extending flanges of the first and second side portions are slidably engaged with the slotted tracks; and the debris shield further comprising a slot formed between the upper and lower faces of the debris shield, as described in claims 23-24. 

While it is recognized that this argument is directed to more than just claim 25 (i.e., is also directed to withdrawn claims 22-24), it is noted that none of the argued features set forth in the last paragraph of page 14 of the reply filed April 15, 2020 (which is reproduced above) are present in independent claim 25.  Thus, in response to applicant's argument that the references In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	That said, attention is directed to the rejection of new independent claim 25 above as being anticipated (under 35 USC 102(a)(1)) by U.S. Pat. No. 3,942,411 to Gerber.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, see Figure 1 of DE 3443398, which teaches an arrangement in which a milling head 5 is movable vertically on dovetail guide 4 relative to a debris enclosure 7, which debris enclosure is separately movable along vertical guides 3.  
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D. Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        

eec
March 30, 2021